Exhibit 99.1 NEWS RELEASE LITTELFUSE REPORTS THIRD QUARTER RESULTS CHICAGO, November 3 , 2016 – Littelfuse, Inc. (NASDAQ:LFUS) today reported financial results for the third quarter ended October 1, 2016. Third Quarter Highlights A ll comparisons are to the prior year period unless otherwise noted . A reconciliation of non-GAAP (adjusted) financial measures used in this release to the comparable GAAP financial measures is included below . ● Sales for the third quarter of 2016 were $280.3 million, a 30% increase. Excluding revenue from acquisitions, sales increased 2%, led by strong growth in the automotive segment partially offset by end market softness in the industrial segment. ● GAAP earnings for the third quarter of 2016 were $1.35 per diluted share. The third quarter GAAP effective tax rate of (1.2%) included a year-to-date adjustment to a 15.6% effective tax rate. Included in GAAP earnings were $17.4 million of pretax special charges. The primary item was $14.8 million in pretax non-cash impairment charges related to the custom business within the industrial segment, due to continued end market softness in the potash mining market. ● Excluding special items, adjusted earnings for the third quarter of 2016 were $1.87 per diluted share, representing a 31% increase. The third quarter adjusted effective tax rate of 11.2% included a year-to-date adjustment to an 18% adjusted effective tax rate. ● Highlights by segment included: o Electronics sales increased 44% (4% excluding revenue from acquisitions), led by higher fuse and sensor sales. o Automotive sales increased 31% (7% excluding revenue from acquisitions), driven by strong growth in Asia. o Industrial sales decreased 16% primarily due to weakness in solar, mining, and oil and gas end markets. -more- Page 2 ● The electronics book-to-bill ratio for the third quarter of 2016 was 0.99, which excludes the ON product portfolio acquisition. ● Cash provided by operating activities was $64.7 million for the third quarter of 2016 compared to $51.6 million for the third quarter of 2015. ● Capital expenditures for the third quarter of 2016 increased to $14.3 million compared to $8.6 million in the prior year. The increase was primarily due to capital spending for new acquisitions and integration related activities. ● As announced on October 25th , the company c ompleted the sale of its portable electrical house (e-house) business, which was included in the company’s custom business within the industrial segment. "We’re very pleased with our third quarter performance, led by our electronics and automotive segments as well as a sustained reduction in our tax rate," said Gordon Hunter, chief executive officer. "While we continued to face end market weakness across our industrial business, we took further action this quarter to improve profitability. On the acquisition front, we’re ahead of our initial expectations with the PolySwitch integration, and off to a strong start with the ON product portfolio.” Outlook A ll comparisons are to the prior year period unless otherwise noted . Littelfuse provides guidance on a non-GAAP (adjusted) basis. GAAP items excluded from guidance may include the after-tax impact of items including acquisition and integration costs, impairment and severance charges, foreign exchange adjustments and unusual gains and losses. These items are uncertain, depend on various factors, and could be material to results computed in accordance with GAAP. Littelfuse is not able to forecast the excluded items in order to provide the most directly comparable GAAP financial measure without unreasonable efforts. "Order rates in electronics have been strong going into the fourth quarter. However, we expect organic revenue growth to be flat in automotive due to the planned customer transitions in our automotive sensor business,” said Hunter.“We’re continuing to take action to improve profitability in our industrial segment, as we expect weakness in our industrial end markets to continue into next year.” The outlook for the fourth quarter of 2016 is as follows: ● Total sales are expected to be in the range of $270 million to $280 million. This represents approximately 24% revenue growth at the midpoint. Excluding acquisitions, the effects of the e-house business sale and the fourth quarter 2015 extra week, this represents approximately 3% revenue growth at the midpoint. -more- Page 3 ● Adjusted earnings are expected to be in the range of $1.45 to $1.59 per diluted share, excluding special items. ● The adjusted effective tax rate is expected to be 18% for the fourth quarter and full year 2016. Conference Call and Webcast Information Littelfuse will host a conference call today, Thursday, November 3, 2016, at 10:00 a.m. Central / 11:00 a.m. Eastern time to discuss the results. The call will be broadcast live over the Internet and can be accessed through the company’s website: www.littelfuse.com. The call will be available for replay on the company’s website. About Littelfuse Founded in 1927, Littelfuse is the world leader in circuit protection with growing global platforms in power control and sensing. The company serves customers in the electronics, automotive and industrial markets with technologies including fuses, semiconductors, polymers, ceramics, relays and sensors. Littelfuse has over 10,000 employees in more than 40 locations throughout the Americas, Europe and Asia. For more information, please visit the Littelfuse website: L ittelfuse.com . “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995. The statements in this press release that are not historical facts are intended to constitute "forward-looking statements" entitled to the safe-harbor provisions of the PSLRA. These statements may involve risks and uncertainties, including, but not limited to, risks relating to product demand and market acceptance, economic conditions, the impact of competitive products and pricing, product quality problems or product recalls, capacity and supply difficulties or constraints, coal mining exposures reserves, failure of an indemnification for environmental liability, exchange rate fluctuations, commodity price fluctuations, the effect of the company's accounting policies, labor disputes, restructuring costs in excess of expectations, pension plan asset returns less than assumed, integration of acquisitions and other risks which may be detailed in the company's other Securities and Exchange Commission filings. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual results and outcomes may differ materially from those indicated or implied in the forward-looking statements. This release should be read in conjunction with information provided in the financial statements appearing in the company's Annual Report on Form 10-K for the year ended January 2, 2016. For a further discussion of the risk factors of the company, please see Item 1A. "Risk Factors" to the company's Annual Report on Form 10-K for the year ended January 2, 2016. -more- Page 4 Non-GAAP Financial Measures The information included in this press release includes the non-GAAP financial measures of adjusted operating income, adjusted operating margin, adjusted EBITDA, adjusted EBITDA margin, adjusted diluted earnings per share, and adjusted effective tax rate. These non-GAAP financial measures exclude the effect of certain expenses and income not related directly to the underlying performance of our fundamental business operations. A reconciliation of these non-GAAP financial measures to the most directly comparable GAAP financial measures is included herein. The company believes that adjusted operating income, adjusted operating margin, adjusted EBITDA, adjusted EBITDA margin, adjusted diluted earnings per share, and adjusted effective tax rate provide useful information to investors regarding its operational performance because they enhance an investor’s overall understanding of our core financial performance and facilitate comparisons to historical results of operations, by excluding items that are not related directly to the underlying performance of our fundamental business operations. The company believes that these non-GAAP financial measures are commonly used by financial analysts and others in the industries in which we operate, and thus further provide useful information to investors. Management additionally uses these measures when assessing the performance of the business and for business planning purposes. Note that our definitions of these non-GAAP financial measures may differ from those terms as defined or used by other companies. CONTACT: Meenal Sethna Executive Vice President and CFO (773) 628-0616 ### LFUS-F Page 5 LITTELFUSE, INC. Net Sales and Operating Income by Business Unit (In thousands of USD, unaudited) Third Quarter Year-to-Date % Change % Change Net Sales Electronics $ 147,730 $ 102,616 44% $ 378,696 $ 307,549 23% Automotive 106,341 81,475 31% 309,644 251,464 23% Industrial 26,260 31,419 (16%) 83,301 88,831 (6%) Total net sales $ 280,331 $ 215,510 30% $ 771,641 $ 647,844 19% Third Quarter Year-to-Date % Change % Change Operating Income/(Expense) Electronics $ 34,571 $ 20,923 65% $ 82,246 $ 61,755 33% Automotive 15,032 15,253 (1%) 48,997 39,123 25% Industrial 57 5,781 (99%) 3,758 13,220 (72%) Other (1) ) ) (34%) ) ) 14% Total operating income $ 27,526 $ 8,584 221% $ 89,656 $ 74,303 21% Interest expense 2,571 922 6,286 3,021 Impairment and equity in net loss of unconsolidated affiliate - Foreign exchange (gain) loss ) Other (income) expense, net ) Income before taxes $ 30,433 $ 12,641 141% $ 91,524 $ 76,764 19% (1) "Other" typically includes special items such as acquisition-related costs, restructuring costs, asset impairments, and gains and losses on asset sales. (See Supplemental Financial Information for details on page 8.) -more- Page 6 LITTELFUSE, INC. Condensed Consolidated Balance Sheets (In thousands of USD, except share amounts) October 1, 2016 January 2, 2016 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 194,494 $ 328,786 Short-term investments 3,961 4,179 Accounts receivable, less allowances 205,211 142,882 Inventories 121,616 98,629 Prepaid income taxes and income taxes receivable 14,344 1,510 Prepaid expenses and other current assets 15,543 7,943 Total current assets 555,169 583,929 Property, plant and equipment: Land 10,044 5,236 Buildings 83,441 71,383 Equipment 439,430 382,429 532,915 459,048 Accumulated depreciation ) ) Net property, plant and equipment 223,853 162,568 Intangible assets, net of amortization: Patents, licenses and software 88,322 20,221 Distribution network 19,566 16,490 Customer lists, trademarks and tradenames 116,684 54,912 Goodwill 409,527 189,767 634,099 281,390 Investments 14,974 15,197 Deferred income taxes 17,151 8,333 Other assets 12,857 14,058 Total assets $ 1,458,103 $ 1,065,475 LIABILITIES AND EQUITY Current liabilities: Accounts payable $ 81,382 $ 51,658 Accrued payroll 39,517 32,611 Accrued expenses 48,713 24,145 Accrued severance 3,420 3,798 Accrued income taxes 8,622 11,836 Current portion of long-term debt 6,250 87,000 Total current liabilities 187,904 211,048 Long-term debt, less current portion 434,206 83,753 Deferred income taxes 7,345 8,014 Accrued post-retirement benefits 6,235 5,653 Other long-term liabilities 19,037 17,755 Total equity 803,376 739,252 Total liabilities and equity $ 1,458,103 $ 1,065,475 Common shares issued and outstanding of 22,643,816 and 22,420,785 at October 1, 2016 and January 2, 2016, respectively. -more- Page 7 LITTELFUSE, INC. Consolidated Statements of Comprehensive Income (In thousands of USD, except per share data, unaudited) For the Three Months Ended For the Nine Months Ended Oct. 1, 2016 Sept. 26, 2015 Oct. 1, 2016 Sept. 26,2015 Net sales $ 280,331 $ 215,510 $ 771,641 $ 647,844 Cost of sales 166,572 129,328 472,861 400,051 Gross profit 113,759 86,182 298,780 247,793 Selling, general and administrative expenses 56,589 37,002 150,047 112,119 Research and development expenses 10,403 7,479 30,884 22,224 Pension settlement expenses - 30,194 - 30,194 Amortization of intangibles 4,432 2,923 13,384 8,953 Impairment of goodwill and intangible assets 14,809 - 14,809 - 86,233 77,598 209,124 173,490 Operating income 27,526 8,584 89,656 74,303 Interest expense 2,571 922 6,286 3,021 Foreign exchange (gain) loss ) Other (income) expense, net ) Income before income taxes 30,433 12,641 91,524 76,764 Income taxes ) 1,317 14,281 16,761 Net income $ 30,802 $ 11,324 $ 77,243 $ 60,003 Net income per share: Basic $ 1.36 $ 0.50 $ 3.43 $ 2.65 Diluted $ 1.35 $ 0.50 $ 3.41 $ 2.64 Weighted average shares and equivalent shares outstanding: Basic 22,578 22,581 22,515 22,623 Diluted 22,734 22,693 22,675 22,771 Comprehensive income $ 25,888 $ 2,187 $ 67,762 $ 45,896 -more- Page 8 LITTELFUSE, INC. Consolidated Statements of Cash Flows (In thousands of USD, unaudited) For the Nine Months Ended Oct. 1, 2016 Sept. 26, 2015 OPERATING ACTIVITIES: Net income $ 77,243 $ 60,003 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 24,841 22,154 Amortization of intangibles 13,384 8,952 Impairment of intangible assets and goodwill 14,809 - Loss on sale of product line 1,391 - Stock-based compensation 9,166 7,997 Non-cash inventory charge 7,456 - Net loss on pension settlement, net of tax - 19,472 Excess tax benefit on stock-based compensation ) ) Loss on sale of assets 440 308 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories 4,505 ) Accounts payable 7,845 4,216 Accrued expenses (including post retirement) 6,497 6,577 Accrued payroll and severance 1,388 3,598 Accrued taxes ) 4,006 Prepaid expenses and other ) 277 Net cash provided by operating activities 100,015 113,583 INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Acquisition of business, net of cash acquired ) - Proceeds from maturities of short-term investments 345 - Decrease in entrusted loan receivable 4,056 5,930 Proceeds from sale of assets 255 38 Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds of revolving credit facility 258,000 49,000 Proceeds of term loan 234,000 - Payments of revolving credit facility ) ) Payments of term loan ) ) Payments of entrusted loan ) ) Debt issuance costs paid ) ) Cash dividends paid ) ) Proceeds from exercise of stock options 14,581 6,186 Excess tax benefit on share-based compensation 2,272 1,500 Purchases of common stock ) ) Net cash (used in) provided by financing activities 262,381 ) Effect of exchange rate changes on cash and cash equivalents 1,793 ) Increase in cash and cash equivalents ) 39,069 Cash and cash equivalents at beginning of period 328,786 297,571 Cash and cash equivalents at end of period $ 194,494 $ 336,640 (1) Purchase accounting adjustment related to acquisitions. -more- Page 9 LITTELFUSE, INC. Supplemental Financial Information (in millions of USD except share amounts) GAAP EPS Reconciliation Q1-16 Q2-16 Q3-16 YTD-16 Q1-15 Q2-15 Q3-15 YTD-15 GAAP diluted EPS $ 0.85 $ 1.20 $ 1.35 $ 3.41 $ 0.88 $ 1.26 $ 0.50 $ 2.64 EPS impact of special items (below) 0.53 0.24 0.52 1.29 0.20 0.07 0.93 1.20 Adjusted diluted EPS $ 1.38 $ 1.44 $ 1.87 $ 4.69 $ 1.08 $ 1.33 $ 1.43 $ 3.84 Year-over-year adjusted EPS growth 28 % 8 % 31 % 22 % Non-GAAP Adjustments - (income)/expense Reed switch manufacturing transfer costs $ 1.0 $ 0.7 $ - $ 1.7 $ 1.0 $ 0.9 $ 1.2 $ 3.1 Restructuring 0.4 0.1 0.9 1.4 1.2 1.7 0.9 3.8 Acquisition expenses 6.2 6.1 5.9 18.2 0.2 0.2 0.3 0.7 Pension wind-up - 0.7 0.7 30.8 32.2 Product line divestiture costs 1.6 0.3 - 1.9 - - 0.1 0.1 Impairment of intangible assets - - 14.8 14.8 - Purchase accounting adjustment - 6.9 0.5 7.4 - Adjustment to Operating income 9.2 14.0 22.1 45.3 3.0 3.4 33.4 39.8 Foreign exchange loss/(gain) 3.8 ) ) ) 3.1 ) ) ) Adjustment to income before income taxes $ 13.0 $ 7.8 $ 17.4 $ 38.2 $ 6.1 $ 2.1 $ 29.8 $ 38.1 Income taxes 1.0 2.3 5.7 9.0 1.5 0.5 8.6 10.6 Adjustment to net income $ 12.0 $ 5.5 $ 11.7 $ 29.2 $ 4.6 $ 1.6 $ 21.2 $ 27.5 Total EPS impact $ 0.53 $ 0.24 $ 0.52 $ 1.29 $ 0.20 $ 0.07 $ 0.93 $ 1.20 Operating margin / EBITDA reconciliation Q1-16 Q2-16 Q3-16 YTD-16 Q1-15 Q2-15 Q3-15 YTD-15 Net sales $ 219.4 $ 271.9 $ 280.3 $ 771.6 $ 210.3 $ 222.0 $ 215.5 $ 647.8 GAAP operating income $ 32.4 $ 29.7 $ 27.5 $ 89.7 $ 29.5 $ 36.2 $ 8.6 $ 74.3 Add back special operating items 9.2 14.0 22.1 45.3 3.0 3.4 33.4 39.8 Adjusted operating income $ 41.6 $ 43.7 $ 49.6 $ 135.0 $ 32.5 $ 39.6 $ 42.0 $ 114.1 Adjusted operating margin % Add back amortization 3.8 5.2 4.4 13.4 3.1 2.9 3.0 9.0 Add back depreciation 7.2 8.9 8.7 24.8 7.4 7.4 7.4 22.1 Adjusted EBITDA $ 52.6 $ 57.8 $ 62.7 $ 173.2 $ 43.0 $ 49.9 $ 52.4 $ 145.2 Adjusted EBITDA margin % Year-over-year adjusted EBITDA growth 22 % 16 % 20 % 19 % Income tax reconciliation Q1-16 Q2-16 Q3-16 YTD-16 Q1-15 Q2-15 Q3-15 YTD-15 Income taxes $ 7.8 $ 6.9 $ ) $ 14.3 $ 6.4 $ 9.0 $ 1.3 $ 16.8 Effective rate % % -1.2 % Non-GAAP adjustment - income taxes 1.0 2.3 5.7 9.1 1.5 0.5 8.6 10.6 Adjusted income taxes $ 8.8 $ 9.2 $ 5.3 $ 23.4 $ 7.9 $ 9.5 $ 9.9 $ 27.4 Adjusted effective rate % Note: Totals will not always foot due to rounding ###
